DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 2, 4–8, and 10–12 is/are pending.
Claim(s) 3 and 9 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2021 was filed after the mailing date of the non-final Office Action on 21 September 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 15 December 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 2 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 2, 4–8, and 10–12 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Xiao (CN 106803561 A).
Xiao a separator for a lithium-sulfur battery comprising a separator base (see organic separator substrate, [0013]); and a coating layer present on one or more surface of the separator base (see composite monomer copolymer layer, [0013]), wherein the coating layer comprises a structural unit (A) selected from the group consisting of pyrogallol red, pyrocatechol violet, catechol-4-sulfonic acid, 1,2-dihydroxybenzene-3,5-disulfonic acid, 3,4-dihydroxybenzenesulfonic acid and 2,3-dihydroxynaphthalene-6-sulfonic acid (see catechol violet, [0014]).
Xiao does not disclose, teach, or suggest the following distinguishing feature(s):
A separator for a lithium-sulfur battery comprising a coating layer including a structural unit (A) selected from the group consisting of pyrogallol red, pyrocatechol violet, catechol-4-sulfonic acid, 1,2-dihydroxybenzene-3,5-disulfonic acid, 3,4-dihydroxybenzenesulfonic acid and 2,3-dihydroxynaphthalene-6-sulfonic acid and a structural unit (B) consisting of dopamine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725